Affirmed by Supreme Court on January 19, 2000.
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

LONNIE WEEKS, JR.,
Petitioner-Appellant,

v.
                                                                          No. 98-21
RONALD J. ANGELONE, Director of
the Virginia Department of
Corrections,
Respondent-Appellee.

Appeal from the United States District Court
for the Eastern District of Virginia, at Norfolk.
Rebecca B. Smith, District Judge.
(CA-96-829-2)

Argued: March 1, 1999

Decided: May 10, 1999

Before WILKINSON, Chief Judge, and HAMILTON and
WILLIAMS, Circuit Judges.

_________________________________________________________________

Application for a certificate of appealability denied and petition dis-
missed by published opinion. Judge Williams wrote the opinion, in
which Chief Judge Wilkinson and Judge Hamilton joined.

_________________________________________________________________

COUNSEL

ARGUED: Timothy Meade Richardson, HUFF, POOLE &
MAHONEY, P.C., Virginia Beach, Virginia, for Appellant. Robert H.
Anderson, III, Assistant Attorney General, OFFICE OF THE
ATTORNEY GENERAL, Richmond, Virginia, for Appellee. ON
BRIEF: Glen A. Huff, HUFF, POOLE & MAHONEY, P.C., Virginia
Beach, Virginia; Sterling H. Weaver, Sr., Portsmouth, Virginia, for
Appellant. Mark L. Earley, Attorney General of Virginia, OFFICE
OF THE ATTORNEY GENERAL, Richmond, Virginia, for Appel-
lee.

_________________________________________________________________

OPINION

WILLIAMS, Circuit Judge:

On October 21, 1993, a Commonwealth of Virginia jury convicted
Lonnie Weeks, Jr., of the capital murder of Virginia State Trooper
Jose Cavazos. Following the jury's determination that Weeks's con-
duct satisfied the "vileness" aggravating factor, the trial court sen-
tenced Weeks to death. After exhausting all available state remedies,
Weeks petitioned the United States District Court for the Eastern Dis-
trict of Virginia for habeas corpus relief. See 28 U.S.C.A. § 2254
(West 1994 & Supp. 1998). The district court dismissed his petition.
Weeks subsequently filed an application for a certificate of appeala-
bility with this Court raising numerous constitutional claims of error.
Weeks argues, inter alia, that the trial court's refusal to clarify its cap-
ital sentencing instruction to the jury after they indicated confusion
with the instruction prevented the consideration of relevant mitigating
evidence in violation of the Eighth and Fourteenth Amendments, that
the trial court's refusal to appoint ballistics and pathology experts vio-
lated his due process rights under the Fourteenth Amendment, and
that the Supreme Court of Virginia's refusal to suppress his confes-
sion to the murder of Trooper Cavazos violated his Fifth and Four-
teenth Amendment rights. After reviewing the record and briefs and
hearing oral argument, we conclude that Weeks has failed to make "a
substantial showing of the denial of a constitutional right." 28
U.S.C.A. § 2253(c)(2) (West Supp. 1998). Accordingly, we deny his
application for a certificate of appealability and dismiss his petition.

I.

The undisputed facts of this case, as recited by the Supreme Court
of Virginia, are as follows:

                     2
 In early February 1993, [Weeks], who was age 20, a
North Carolina resident, and on probation for a 1992 drug
conviction, participated in the burglary of a residence in the
Fayetteville, North Carolina area. During the course of that
crime, [Weeks] obtained a set of keys to a 1987 Volkswagen
Jetta automobile parked at the residence, and stole the vehi-
cle. Later that month, [Weeks] drove the vehicle to Wash-
ington, D.C., intending to sell it or trade it for drugs.
[Weeks] carried in the vehicle a Glock Model 17, nine milli-
meter, semi-automatic pistol loaded with hollow-point bul-
lets. According to the testimony, the bullets were designed
for police use, not target practice or hunting; this type of
bullet is referred to as a "man stopper."

 During the late evening of February 23, [Weeks] was rid-
ing as a passenger in the vehicle being driven by his uncle,
21-year-old Lewis J. Dukes, Jr., a resident of the District of
Columbia. The pair was traveling en route from Washington
to Richmond southbound on Interstate Route 95.

 Around midnight, Trooper Cavazos was operating radar
from his marked police vehicle parked in the highway
medium monitoring southbound traffic. The Volkswagen
driven by Dukes passed the trooper's position at a high rate
of speed. The officer activated his vehicle's emergency
lights and proceeded to chase the vehicle occupied by
[Weeks]. After traveling a brief distance, and passing other
vehicles by driving on the right shoulder of the highway,
Dukes brought the car to a stop on the Dale City exit ramp,
in a dark, remote area.

 The trooper pulled his patrol car to a stop behind the
Volkswagen, which he approached on foot on the driver's
side. Upon the officer's request, Dukes alighted and was
standing toward the left rear of the Volkswagen when the
trooper asked [Weeks] to step out of the vehicle.

 [Weeks] complied with the officer's request and alighted
on the right side of the vehicle as the trooper was near the
left side. As [Weeks] left the vehicle he was carrying the

          3
fully loaded pistol. He then fired at least six bullets at the
officer, two of which entered his body beside the right and
left shoulder straps of the protective vest the trooper was
wearing. The officer was immediately rendered unconscious
and fell to the pavement, dying within minutes at the scene
with his police weapon in its "snapped" holster.

 [Weeks], with Dukes as a passenger, then drove the Volk-
swagen from the scene and parked it on the lot of a nearby
service station. [Weeks] returned to the scene of the crime
on foot and retrieved Dukes' District of Columbia driver's
license that had been dropped on the pavement. [Weeks]
rejoined Dukes, and they were found by police shortly there-
after in the parking lot of a nearby motel.

...

 About 2:45 a.m., after [Weeks] had been with [the Prince
William County police officer who had first encountered
Weeks in the motel parking lot] for about two hours, state
police officers arrived to question [Weeks] and Dukes. Near
3:00 a.m., state police Special Agent J.K. Rowland met
[Weeks] in the motel lobby. Rowland "explained to him that
he was not under arrest" and asked [Weeks]"if he would
like to talk . . . about what he had seen up on Interstate 95."
[Rowland], who . . . testified [that Weeks] was "free to leave
at that time," conducted an interview with [Weeks] in pri-
vate in one of the motel rooms.

...

 [A]s Rowland questioned [Weeks] in the motel room,
Rowland became "more and more suspicious" of[Weeks].
Even though [Weeks] "was free to leave" at that point, Row-
land advised [Weeks] of his constitutional rights according
to Miranda v. Arizona, 384 U.S. 436 (1966), as a precaution
at 7:40 a.m. [Weeks] then exercised his right to remain
silent and wrote, "Do not want to discuss case any further,"
on the "Advice of Rights" form that he signed. Rowland
honored this request, and ceased questioning.

          4
 At 7:50 a.m., Rowland was advised by another investiga-
tor that Dukes had just stated that [Weeks] shot the trooper.
Rowland arrested [Weeks] at 7:52 a.m.

 Subsequently, [Weeks] was taken before a magistrate and
then to the Adult Detention Center in Manassas. Later that
morning, classification officers in the jail routinely ques-
tioned [Weeks] about his physical and mental state; no
attempt was made to elicit information about the crime. Dur-
ing the interview, [Weeks] indicated that he was considering
suicide because he had shot the trooper. [Weeks] also volun-
tarily wrote a letter to a jail officer admitting the killing and
expressing remorse. [Weeks] does not contest either of these
admissions but attacks the constitutional validity of the fol-
lowing interview.

 Near 6:00 p.m. on February 24, [Weeks] was brought to
the lounge of the local prosecutor's office where Rowland
again interviewed him; additional information had been
developed by the police during the day between the termina-
tion of the first interview and the beginning of the second
interview. Rowland asked [Weeks], "Do you remember the
rights I read to you earlier today?" to which[Weeks]
responded affirmatively. Rowland proceeded "to summarize
the investigation through the course of the day's events to
that point in time."

 Among other things, Rowland told [Weeks] that an eye-
witness to the shooting had made a positive identification of
him as the assailant. A witness actually had identified
[Weeks] as a person she saw at the scene after the homicide,
but she had not witnessed the shooting. At the conclusion of
Rowland's summary, he said to [Weeks], "This is your
opportunity to provide your explanation as to what hap-
pened at the shooting scene." [Weeks] responded, "Yes, I
was packing." The officer knew that "packing" meant "car-
rying a firearm."

 [Weeks] then confessed to the trooper's murder. [Weeks]
stated that when the trooper asked him to get out of the

          5
          Volkswagen, he picked up the pistol and "thought about
          throwing it away." Instead, he saw the trooper put his hand
          down toward his service revolver. [Weeks] said he then
          "panicked" and shot the victim "several times rapidly."
          [Weeks] stated that he drove, with Dukes as a passenger, to
          the service station, placing the pistol under the front floor
          mat of the Volkswagen. This interview lasted about one
          hour during which [Weeks] readily answered questions and
          did not invoke his right to remain silent or any other consti-
          tutional right.

Weeks v. Commonwealth, 450 S.E.2d 379, 382-86 (Va. 1994).

After a jury trial in the Circuit Court of Prince William County,
Virginia, Weeks was convicted of the capital murder of Cavazos pur-
suant to Va. Code Ann. § 18.2-31(6) (Michie Supp. 1998).1 Based on
its finding -- made during the sentencing phase of Weeks's trial --
that Weeks's conduct was outrageously or wantonly vile in that it
involved depravity of mind and/or aggravated battery to the victim
beyond the minimum necessary to commit the murder, see Va. Code.
Ann. § 19.2-264.4(C) (Michie 1995), the jury recommended that
Weeks be sentenced to death. After conducting a post-trial hearing
pursuant to Va. Code. Ann. § 19.2-264.5 (Michie 1995), the Circuit
Court of Prince William County followed the jury's recommendation
and sentenced Weeks to death. On direct appeal, the Supreme Court
of Virginia upheld Weeks's conviction and death sentence. See
Weeks, 450 S.E.2d 379. The Supreme Court of the United States
denied Weeks's petition for a writ of certiorari. See Weeks v. Virginia,
116 S. Ct. 100 (1995).

Weeks requested that the Circuit Court of Prince William County
appoint counsel to assist him in preparing a state habeas petition. On
October 10, 1995, the circuit court granted this request and Weeks's
state habeas counsel filed a petition for habeas corpus. On December
_________________________________________________________________
1 Weeks also pleaded guilty to the use of a firearm in the commission
of a murder and a related grand larceny charge, pursuant to Va. Code
Ann. §§ 18.2-53.1 and 18.2-95 (Michie 1996 & Supp. 1998), respec-
tively, for which he was sentenced to a total of thirteen years in prison.
These charges are not at issue on appeal.

                    6
1, 1995, state habeas counsel withdrew the petition from the circuit
court after learning on that day that the appropriate court with which
to file the petition was the Supreme Court of Virginia, because that
court has sole jurisdiction over habeas petitions in death-sentence
cases. State habeas counsel immediately mailed the petition by regu-
lar mail to the Supreme Court of Virginia on December 1, the last day
for filing. The petition was filed on December 4, 1995.

On January 11, 1996, the Commonwealth filed a motion to dismiss
Weeks's petition as jurisdictionally barred due to untimeliness under
Va. Code § 8.01-654.1 and Rule 5:7A(a) of the Rules of the Supreme
Court of Virginia. In its motion, the Commonwealth argued that the
petition was not timely filed because the Supreme Court of Virginia
does not accept pleadings sent in the mail on the last day for filing
unless they are sent by certified or registered mail. On that same day,
the Commonwealth also filed a motion to dismiss the petition on sub-
stantive grounds. On March 15, 1996, the Supreme Court of Virginia
dismissed the petition as jurisdictionally barred due to untimeliness.

On April 11, 1996, Weeks filed a petition for rehearing with the
Supreme Court of Virginia. Weeks subsequently filed a purportedly
pro se motion seeking the dismissal of his state habeas attorney for
an alleged conflict of interest and leave to file a second habeas peti-
tion after the appointment of new counsel. That motion was denied
by the Supreme Court of Virginia on May 31, 1996. One week later,
on June 7, 1996, the Supreme Court of Virginia denied Weeks's peti-
tion for rehearing. On June 28, 1996, the Circuit Court of Prince Wil-
liam County entered an order setting Weeks's execution for August
19, 1996.

On August 14, 1996, Weeks filed a motion in the United States
District Court for the Eastern District of Virginia requesting appoint-
ment of counsel, a stay of execution, and leave to proceed in forma
pauperis. These motions were granted. Weeks was ordered to file his
petition for writ of habeas corpus on or before February 7, 1997.

Weeks submitted his petition for a writ of habeas corpus in the dis-
trict court on February 7, 1997. The matter was referred to a magis-
trate judge for the preparation of a report and recommendation
pursuant to 28 U.S.C.A. § 636(b)(1)(B) and (C) (West 1993) and Rule

                    7
72(b) of the Federal Rules of Civil Procedure. On July 30, 1997, the
magistrate judge filed a report and recommendation, recommending
that the petition be denied and dismissed. By opinion and final order
of April 1, 1998, the district court granted the Commonwealth's
motion for summary judgment and denied and dismissed Weeks's
petition for a writ of habeas corpus in its entirety. Weeks v. Angelone,
4 F. Supp.2d 497 (E.D. Va. 1998). On April 15, 1998, Weeks moved
to alter or amend the judgment pursuant to Federal Rule of Civil Pro-
cedure 59(e). The district court denied this motion on June 19, 1998.
On July 17, 1998, Weeks filed a timely notice of appeal. On October
16, 1998, Weeks filed an application for a certificate of appealability
with this Court pursuant to Rule 22(b) of the Federal Rules of Appel-
late Procedure.

On appeal, Weeks contends that he is entitled to habeas relief on
the following grounds: (1) the trial court's failure to instruct the jury
clearly that they were obliged to consider relevant mitigating evi-
dence before making their sentencing determination created a reason-
able probability that the jury interpreted the sentencing instructions in
a way that prevented the consideration of constitutionally relevant
evidence; (2) the trial court's refusal to appoint ballistics and pathol-
ogy experts deprived him of his constitutional rights; (3) the trial
court's failure to suppress evidence derived in violation of his Fifth
Amendment right against self-incrimination deprived him of due pro-
cess; (4) Rule 5:25 is not an adequate procedural bar to his claims that
were not raised at trial; (5) the fifty-page brief limit imposed by the
Supreme Court of Virginia excuses the procedural default of claims
not briefed on direct appeal; and (6) his state habeas counsel's con-
flict of interest constituted a violation of due process that excused the
procedural default of his ineffective-assistance-of-trial-counsel
claims. We address Weeks's arguments in turn.

II.

The parties agree that the Antiterrorism and Effective Death Pen-
alty Act of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214, gov-
erns this case.2 For a claim that was adjudicated on the merits in state
_________________________________________________________________
2 The AEDPA prohibits federal habeas relief on any claim "adjudicated
on the merits in State court proceedings," unless that adjudication

                    8
court proceedings, this Court will not issue a writ of habeas corpus
under the AEDPA unless (a) the state court decision is in "square con-
flict" with Supreme Court precedent that is controlling as to law and
fact or (b) if no such controlling decision exists,"the state court's res-
olution of a question of pure law rests upon an objectively unreason-
able derivation of legal principles from the relevant [S]upreme
[C]ourt precedents, or if its decision rests upon an objectively unrea-
sonable application of established principles to new facts." Green v.
French, 143 F.3d 865, 870 (4th Cir. 1998). "In other words, habeas
relief is authorized only when the state courts have decided the ques-
tion by interpreting or applying the relevant precedent in a manner
that reasonable jurists would all agree is unreasonable." Id. When a
petitioner has properly presented a claim to the state court but the
state court has not adjudicated the claim on the merits, however, our
review of questions of law and mixed questions of law and fact is de
novo. See Jones v. Jones, 163 F.3d 285, 299-300 (5th Cir. 1998)
(applying pre-AEDPA de novo standard of review to claims of inef-
fective assistance of counsel that were properly raised, but not adjudi-
cated on merits in state court).

III.

First, Weeks argues that the trial court prevented the jury from con-
sidering relevant mitigating evidence in violation of Boyde v.
California, 494 U.S. 370 (1990). Specifically, Weeks points to the
failure of the trial court, in response to a specific jury request for clar-
ification, to instruct the jury clearly that it was not required to sen-
tence Weeks to death upon finding at least one aggravating factor. In
Boyde, the Supreme Court held that the proper inquiry into whether
capital jury instructions satisfy the Eighth Amendment requirement
that a sentencer give effect to mitigating evidence is "whether there
is a reasonable likelihood that the jury has applied the challenged
instruction in a way that prevents the consideration of constitutionally
relevant evidence." Id. at 380.
_________________________________________________________________
resulted in a decision that was (1) "contrary to, or involved an unreason-
able application of, clearly established Federal law, as determined by the
Supreme Court of the United States;" or (2) "based on an unreasonable
determination of the facts in light of the evidence presented in the State
court proceeding." 28 U.S.C.A. § 2254(d) (West Supp. 1998).

                     9
A.

During the penalty phase of Weeks's trial, the trial court gave the
jury a lengthy sentencing instruction (Instruction #2).3 The trial court
denied Weeks's proffered instruction, C1, which instructed the jury
that it had the option to give effect to the mitigating evidence and sen-
tence Weeks to life in prison even if it found the Commonwealth had
proved one or both of the aggravating factors beyond a reasonable
_________________________________________________________________
3 Instruction #2 read as follows:

           You have convicted the defendant of an offense which may be
          punished by death. You must decide whether the defendant shall
          be sentenced to death or to imprisonment for life or to imprison-
          ment for life and a fine of a specific amount, but not more than
          $100,000. Before the penalty can be fixed at death, the Com-
          monwealth must prove beyond a reasonable doubt at least one of
          the following two alternatives:

          1. That, after consideration of his history and background,
          there is a probability that he would commit criminal acts
          of violence that would constitute a continuing serious
          threat to society; or

          2. That his conduct in committing the offense was outra-
          geously or wantonly vile, horrible or inhuman, in that it
          involved depravity of mind or aggravated battery to the
          victim beyond the minimum necessary to accomplish
          the act of murder.

           If you find from the evidence that the Commonwealth has
          proved beyond a reasonable doubt either of the two alternatives,
          and as to that alternative you are unanimous, then you may fix
          the punishment of the defendant at death or if you believe from
          all the evidence that the death penalty is not justified, then you
          shall fix the punishment of the defendant at life imprisonment or
          imprisonment for live [sic] and a fine of a specific amount, but
          not more than $100,000.00.

           If the Commonwealth has failed to prove beyond a reasonable
          doubt at least one of the alternatives, then you shall fix the pun-
          ishment of the defendant at life imprisonment or imprisonment
          for live [sic] and a fine of a specific amount, but not more than
          $100,000.00.

(J.A. at 264.)

                    10
doubt. During its penalty phase deliberations, the jury asked the court
whether it was their duty to issue the death penalty if they found that
Weeks was guilty of one of the aggravating factors, or whether they
must decide whether or not to issue a death sentence even after find-
ing that one of the aggravating factors had been met. Rather than issu-
ing a clarifying instruction, the trial court instructed the jury by
written response to see the second paragraph of Instruction #2, which
read as follows:

           If you find from the evidence that the Commonwealth has
          proved beyond a reasonable doubt either of the two alterna-
          tives, and as to that alternative you are unanimous, then you
          may fix the punishment of the defendant at death or if you
          believe from all the evidence that the death penalty is not
          justified, then you shall fix the punishment of the defendant
          at life imprisonment or imprisonment for live [sic] and a
          fine of a specific amount, but not more than $100,000.00.

(J.A. at 264 (emphases added).) The trial court overruled Weeks's
objection and request that the jury be instructed that it could impose
a life sentence upon finding one or both aggravating factors based
upon its belief that the jurors "just have to be drawn to that paragraph
to find their answer." (J.A. at 1344.) Following several more hours of
deliberation, the jury sentenced Weeks to death.

The Supreme Court of Virginia rejected Weeks's claim, contained
in assignment of error no. 44, that the trial court's actions prevented
the jury from considering relevant mitigating evidence on the ground
that Weeks "effectively presents no argument in support of" his claim.
Weeks v. Commonwealth, 450 S.E.2d 379, 383 (Va. 1994). The Com-
monwealth argues that this dismissal is procedural and that Weeks has
procedurally defaulted any objection to the trial court's response to
the jury's question about its sentencing options.

We disagree with the Commonwealth's characterization. First, in
the sentence at the end of the same paragraph that states that Weeks
"effectively presents no argument in support of," inter alia, assign-
ment of error no. 44, the Supreme Court of Virginia concluded, "We
have considered these so-called arguments and find no merit in any
of [them]." Id. (emphasis added). Second, the Supreme Court of Vir-

                    11
ginia stated the following near the end of its opinion: "[D]efendant
raises a number of miscellaneous issues dealing with evidence, jury
instructions, and inquiries by the jury during its deliberations. We
have considered all the arguments in support of these issues and con-
clude that none has any merit." Id. at 390 (emphasis added). Because
Weeks's jury made two inquiries and Weeks's brief to the Supreme
Court of Virginia made two assignments of error (nos. 43 and 44)
regarding the court's response to jury instructions, the Supreme Court
of Virginia's use of the term "inquiries," must have referred to both
assigned errors nos. 43 and 44. The Supreme Court of Virginia there-
fore adjudicated assigned error no. 44 on the merits, allowing us to
review this claim in a federal habeas proceeding. 4 See Wright v.
Angelone, 151 F.3d 151, 156-57 (4th Cir. 1998) (holding that a per-
functory decision constitutes an adjudication on the merits).

Where, as here, the state supreme court has adjudicated a claim on
the merits but has given no indication of how it reached its decision,
a federal habeas court must still apply the AEDPA standards of
review. See id. A state court's perfunctory decision is reasonable if it
"`is at least minimally consistent with the facts and circumstances of
the case.'" Id. at 157 (quoting Hennon v. Cooper, 109 F.3d 330, 335
(7th Cir.), cert. denied, 118 S. Ct. 72 (1997)). Therefore, the writ will
not issue unless we determine that the Supreme Court of Virginia's
disposition of this claim was either contrary to federal law as deter-
mined by the Supreme Court or an application or interpretation of
Supreme Court precedent "that reasonable jurists would all agree,"
Green v. French, 143 F.3d 865, 870 (4th Cir. 1998), was not "`mini-
mally consistent with the facts and circumstances of the case,'"
Wright, 151 F.3d at 157 (quoting Hennon, 109 F.3d at 335).

B.

The Eighth Amendment requires that a capital jury be able to con-
sider and give effect to all relevant mitigating evidence offered by the
petitioner. See Eddings v. Oklahoma, 455 U.S. 104, 112-14 (1982);
Lockett v. Ohio, 438 U.S. 586, 604 (1978). Evidence about the peti-
_________________________________________________________________
4 The district court also concluded that the Supreme Court of Virginia
dismissed this claim on the merits. See Weeks v. Angelone, 4 F. Supp.2d
497, 536 (E.D. Va. 1998).

                     12
tioner's background and character is necessary for the sentencer "to
make an individualized assessment of the appropriateness of the death
penalty." Penry v. Lynaugh, 492 U.S. 302, 319 (1989). In determining
the validity of a challenged instruction, the instruction "may not be
judged in artificial isolation, but must be viewed in the context of the
overall charge." Cupp v. Naughten, 414 U.S. 141, 147 (1973). In
Boyde, 494 U.S. 370, the Supreme Court fleshed out these principles,
holding that the proper inquiry in cases where a capital sentencing
instruction allegedly prevents the consideration of mitigating evi-
dence is "whether there is a reasonable likelihood that the jury has
applied the challenged instruction in a way that prevents the consider-
ation of constitutionally relevant evidence." Id. at 380. Applying this
rule to the petitioner's case in Boyde, the Supreme Court concluded
that there was not a reasonable likelihood that the challenged instruc-
tion prevented the consideration of mitigating evidence, in light of the
fact that the instruction told the jury that "you shall" consider "[a]ny
other circumstance which extenuates the gravity of the crime" and
that the jury was presented with four days of evidence at the penalty
phase relating to Boyde's background and character. Id. at 381; see
id. at 381-84.

Applying the Boyde inquiry in Buchanan v. Angelone, 118 S. Ct.
757 (1998), the Supreme Court upheld the constitutionality of the Vir-
ginia pattern capital sentencing instruction, the very instruction at
issue in this case, against a challenge on Eighth and Fourteenth
Amendment grounds. The Supreme Court first noted that "the sen-
tencer may not be precluded from considering, and may not refuse to
consider, any constitutionally relevant mitigating evidence. However,
the State may shape and structure the jury's consideration of mitiga-
tion so long as it does not preclude the jury from giving effect to any
relevant mitigating evidence." Buchanan, 118 S. Ct. at 761 (internal
citations omitted). The Court further held, in pertinent part:

          The instruction did not foreclose the jury's consideration of
          any mitigating evidence. By directing the jury to base its
          decision on "all the evidence," the instruction afforded
          jurors an opportunity to consider mitigating evidence. The
          instruction informed the jurors that if they found the aggra-
          vating factor proved beyond a reasonable doubt then they
          "may fix" the penalty at death, but directed that if they

                    13
          believed that all the evidence justified a lesser sentence then
          they "shall" impose a life sentence. The jury was thus
          allowed to impose a life sentence even if it found the aggra-
          vating factor proved.

Id. at 762. The Supreme Court concluded that"[e]ven were we to
entertain some doubt as to the clarity of the instructions," the two
days of testimony related to mitigating evidence and the extensive
arguments of the defense and the prosecution on the effect such evi-
dence should be given in the sentencing determination demonstrated
that there was "not a reasonable likelihood" that the instructions had
precluded the jury's consideration of Buchanan's mitigating evidence
in violation of Boyde. Id. at 762-63.

Given the Supreme Court's decision in Buchanan , Weeks is
reduced to arguing that the trial court's failure to clarify a constitu-
tionally sufficient instruction violated his Eighth and Fourteenth
Amendment rights because the jury's question placed the trial court
on notice that it was reasonably likely that the jury would apply the
instruction in a way that prevented the consideration of mitigating
evidence. We find this argument to be without merit. Following the
jury's finding of guilt on the capital murder charge, Weeks presented
mitigating evidence as to his religious upbringing, the abrupt manner
in which the events surrounding the shooting unfolded, and his feel-
ings of remorse. Defense counsel argued extensively that the jury
should give this mitigating evidence great weight in the sentencing
determination. "[W]e think it unlikely that reasonable jurors would
believe the court's instructions transformed all of this favorable testi-
mony into a virtual charade." Boyde, 494 U.S. at 383 (internal quota-
tion marks omitted). In fact, the verdict form the jury returned
specifically noted that in fixing Weeks's punishment at death, the jury
"considered the evidence in mitigation of the offense." (J.A. at 258,
1345-46.) At the conclusion of the penalty phase, following the
announcement of the verdict in open court, each member of the jury
was polled and confirmed the verdict.

Under these circumstances, we believe that no reasonable juror
would have understood the sentencing instruction to preclude the con-
sideration of mitigating evidence even upon a finding of an aggravat-
ing factor. The Supreme Court of Virginia's summary disposition of

                     14
this claim, therefore, was neither contrary to federal law as interpreted
by the Supreme Court of the United States nor an application or inter-
pretation of Boyde "that reasonable jurists would all agree," Green,
143 F.3d at 870, was not "minimally consistent with the facts and cir-
cumstances of the case," Wright, 151 F.3d at 157.5

IV.

Next, Weeks argues that the trial court's denial of his request for
appointed ballistics and pathology experts violated his rights under
the Fourteenth Amendment.6 As support for his argument, Weeks
cites the Supreme Court of Virginia's opinion in Husske v.
Commonwealth, 476 S.E.2d 920 (Va. 1996), cert. denied, 117 S. Ct.
1092 (1997), decided one year after Weeks's conviction became final.
In Husske, the Supreme Court of Virginia held that in certain
instances, indigent defendants must be provided with non-psychiatric
experts as part of the "basic tools of an adequate defense." Id. at 925.

A.

Prior to the trial, Weeks filed a motion for expert assistance in the
fields of ballistics and pathology and, simultaneously, asked that his
motion be treated pursuant to 18 U.S.C.A. § 3006A(e) (West Supp.
1998), which requires that an indigent's request for expert assistance
in federal court be treated ex parte. Weeks contended that expert
assistance was needed to evaluate the evidence and present a defense
on the issues of premeditation in the guilt phase and vileness in the
sentencing phase. Weeks contended that because he must demonstrate
to the court why such expert assistance is required, the hearing on the
motion should be ex parte to prevent the prosecution from learning
_________________________________________________________________
5 Even if we were to apply the pre-AEDPA standard of de novo review,
see Howard v. Moore, 131 F.3d 399, 406 (4th Cir. 1997) (en banc), cert.
denied, 119 S. Ct. 108 (1998), we would conclude, for the reasons dis-
cussed, that the trial court's actions did not prevent the jury's consider-
ation of mitigating evidence in violation of Boyde.
6 Because Weeks frames this issue in his brief in terms of the fairness
of the trial he received, we utilize a due process analysis in addressing
his claim. See Moore v. Kemp, 809 F.2d 702, 709 n.6 (11th Cir. 1987)
(en banc).

                     15
the theory of the defense. After hearing argument of counsel, the trial
court entered an order of September 28, 1993, denying both the
motion and Weeks's request for an ex parte hearing on the motion.

On direct appeal, Weeks raised numerous assignments of error. In
his 11th assignment of error, Weeks argued that the trial court erred
by denying his application to be heard ex parte on his motion for
expert assistance in the fields of pathology and ballistics. In his 12th
assignment of error, Weeks argued that the trial court erred by deny-
ing his motion for expert assistance in the field of pathology and bal-
listics. The Supreme Court of Virginia declined to grant relief on
either claim. See Weeks v. Commonwealth, 450 S.E.2d 379, 388 (Va.
1994).

The Commonwealth argues that the Supreme Court of Virginia's
disposition of Weeks's 12th assignment of error, i.e., his claim for
appointment of experts, is not cognizable on federal habeas because
it "reached no federal constitutional issue, for the simple reason that
Weeks advanced no such claim." (Appellee's Br. at 16-17.) A federal
court may grant habeas relief "only on the ground that [the petitioner]
is in custody in violation of the Constitution or laws or treaties of the
United States." 28 U.S.C.A. § 2254(a) (West 1994). Therefore, when
a petitioner's claim rests solely upon an interpretation of state case
law and statutes, it is not cognizable on federal habeas review. See
Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) ("[I]t is not the prov-
ince of a federal habeas court to reexamine state-court determinations
on state-law questions."). Moreover, a federal habeas court cannot
hear a petitioner's federal claims unless he has first exhausted state
remedies, see 28 U.S.C.A. § 2254(b), (c) (West 1994 & Supp. 1998),
which requires that the petitioner fairly present the substance of his
federal claim to the state courts, see Duncan v. Henry, 513 U.S. 364,
365-66 (1995) (per curiam) (reversing grant of writ of habeas corpus
where petitioner, on direct appeal in state court, claimed that evidenti-
ary ruling violated state law but did not claim violation of any federal
constitutional right).

Applying these principles to the facts of this case, we find the
Commonwealth's argument unpersuasive. Although the Common-
wealth correctly noted that the Supreme Court of Virginia did not dis-
cuss a federal constitutional issue in addressing Weeks's claim, it is

                     16
the petitioner's argument to the court rather than the court's decision
that is dispositive. Weeks's brief on direct appeal clearly alleged that
the denial of expert assistance constituted violations of the Fifth,
Sixth, and Fourteenth Amendments of the Constitution of the United
States. Because Weeks presented the substance of a federal constitu-
tional claim for experts to the Supreme Court of Virginia, we may
review this claim in a federal habeas proceeding.

B.

Weeks argues that the Supreme Court of Virginia never adjudi-
cated the merits of his claim, and, therefore, this Court must review
it de novo. Specifically, Weeks alleges that the Supreme Court of Vir-
ginia dismissed his application for an ex parte hearing on his motion
for expert assistance in the fields of pathology and ballistics, the 11th
assignment of error, without addressing his actual request for such
expert assistance, the 12th assignment of error. With regard to these
two assignments of error, the Supreme Court of Virginia found the
following:

           Associated with defendant's claim of error relating to the
          request for a scientific investigation is the complaint that the
          trial court erred by denying his request to be heard ex parte
          on his motion for expert assistance in the fields of pathology
          and ballistics, and for denial of the request for appointment
          of such experts. Defendant asked that his motion for funding
          for expert assistance "be treated under the same procedure
          as required by Title 18 USC 3006A(e) in Federal Court."
          There is no merit to this contention.

           We already have decided that a defendant charged with
          capital murder is not entitled to an ex parte hearing on his
          motion for expert assistance. Ramdass v. Commonwealth,
          246 Va. 413, 422, 437 S.E.2d 566, 571 (1993), rev'd on
          other grounds sub nom. Ramdass v. Virginia, ___ U.S. ___,
          114 S. Ct. 2701, 129 L.Ed.2d 830 (1994). In addition, we
          specifically have refused to apply the federal statute to state
          capital murder prosecutions.

Weeks, 450 S.E.2d at 388. Weeks's claim rests on the arguable point
that when the Supreme Court of Virginia stated that"[t]here is no

                     17
merit to this contention," the singular term"this contention" only
referred to Weeks's application for an ex parte hearing and not to his
claim for experts. Weeks's interpretation is supported by the preced-
ing sentence, in which the Supreme Court of Virginia ruled that
Weeks asked that his request for an ex parte hearing be treated under
the same procedure as required by 18 U.S.C.A. § 3006A(e). Weeks's
argument is also supported by the subsequent paragraph, in which the
Supreme Court of Virginia exclusively discussed Weeks's application
to be heard ex parte on his motion for expert assistance. The fact that
the state court did not address a petitioner's federal constitutional
claim does not render his claim unreviewable on federal habeas if he
demonstrates that the state court had a fair opportunity to address the
claim. Cf. Adams v. Robertson, 117 S. Ct. 1028, 1029 (1997) (holding
that a federal claim in a state court judgment on which the state court
was silent will not be reviewed unless it was properly presented to the
state court).

We agree with Weeks and conclude that the Supreme Court of Vir-
ginia failed to address his request for expert assistance in the fields
of pathology and ballistics on the merits. Thus, we do not apply the
standards of review set forth in 28 U.S.C.A. § 2254(d) (West Supp.
1998), which requires that a claim be "adjudicated on the merits in
State court proceedings." Because Weeks's request for experts
requires us to apply a legal standard to a given set of facts, we review
his claim de novo.

C.

Even though Weeks's claim for expert assistance is not subject to
28 U.S.C.A. § 2254(d), we still must determine whether resolving
Weeks's claim for experts in his favor would require this Court to
announce a new rule in violation of Teague v. Lane, 489 U.S. 288
(1989) (plurality opinion). See Green v. French , 143 F.3d 865, 874
(4th Cir. 1998) (holding that antiretroactivity principles of Teague
apply where limitations of § 2254(d)(1) do not). "Under Teague, new
rules will not be applied or announced in cases on collateral review
unless they fall into one of two exceptions." 7 Penry v. Lynaugh, 492
_________________________________________________________________
7 The two exceptions are new rules that place "certain kinds of primary,
private individual conduct beyond the power of the criminal law-making

                     18
U.S. 302, 313 (1989). In general, "a case announces a new rule if the
result was not dictated by precedent existing at the time the defen-
dant's conviction became final." Teague, 489 U.S. at 301. "The prin-
ciple announced in Teague serves to insure that gradual developments
in the law over which reasonable jurists may disagree are not later
used to upset the finality of state convictions valid when entered."
Sawyer v. Smith, 497 U.S. 227, 234 (1990). Thus, a petitioner cannot
receive federal habeas relief "unless reasonable jurists hearing peti-
tioner's claim at the time his conviction became final would have felt
compelled by existing precedent to rule in his favor." Graham v.
Collins, 506 U.S. 461, 467 (1993) (internal quotation marks omitted).

In determining whether a petitioner seeks a new rule on collateral
review, a court should proceed in three steps:

          First, the date on which the defendant's conviction became
          final is determined. Next, the habeas court considers
          whether "a state court considering [the defendant's] claim at
          the time his conviction became final would have felt com-
          pelled by the existing precedent to conclude that the rule
          [he] seeks was required by the Constitution." If not, then the
          rule is new. If the rule is determined to be new, the final step
          in the Teague analysis requires the court to determine
          whether the rule nonetheless falls within one of the two nar-
          row exceptions to the Teague doctrine.

O'Dell v. Netherland, 117 S. Ct. 1969, 1973 (1997) (internal citations
omitted). Weeks's conviction became final on October 2, 1995, the
date the Supreme Court of the United States denied certiorari. We
therefore must determine whether as of October 2, 1995, a Virginia
state court would have been compelled by existing precedent to con-
clude that a rule establishing a right to appointment of experts in
pathology and ballistics for indigent criminal defendants was required
by the Constitution.
_________________________________________________________________
authority to proscribe," and "watershed rules of criminal procedure" that
significantly improve the accuracy of the factfinding procedure and
implicate the fundamental fairness of the trial. See Teague v. Lane, 489
U.S. 288, 311-12 (1989) (plurality opinion).

                    19
Supreme Court precedent establishes the principle that the govern-
ment, upon request, must provide indigent defendants with the "basic
tools of an adequate defense or appeal, when those tools are available
for a price to other prisoners." Britt v. North Carolina, 404 U.S. 226,
227 (1971); see Douglas v. California, 372 U.S. 353, 357-58 (1963);
Griffin v. Illinois, 351 U.S. 12, 18-19 (1956) (plurality opinion).
Although the government need not purchase for the indigent defen-
dant all the assistance that a wealthier defendant might buy, funda-
mental fairness requires that indigent defendants have "an adequate
opportunity to present their claims fairly within the adversary sys-
tem." Ross v. Moffitt, 417 U.S. 600, 612 (1974).8 In Ake v. Oklahoma,
470 U.S. 68 (1985), the Supreme Court held that as part of the basic
tools of an adequate defense, an indigent defendant has a due process
right to the appointment of a psychiatrist to assist him in his defense
when he "demonstrates to the trial judge that his sanity at the time of
the offense is to be a significant factor at trial." Id. at 83. Although
there was broad language in Ake suggesting application to a variety
of circumstances in which an indigent defendant requests expert assis-
tance, its precise holding was limited to the facts at hand. See id. at
83. In fact, the Supreme Court soon thereafter declined to extend
Ake's holding to the appointment of a criminal investigator, finger-
print expert, and ballistics expert and declined to address the question
of "what if any showing would [entitle] a defendant to [private non-
psychiatric] assistance" as a matter of federal constitutional law.
Caldwell v. Mississippi, 472 U.S. 320, 323 n.1 (1985) (emphasis
added).

We interpret Ake and Caldwell together to stand for the proposition
that due process as of the time Weeks's conviction became final only
required that an indigent defendant be appointed psychiatric experts
when his sanity is at issue in the trial. Finding in favor of Weeks on
his claim therefore would require us to announce a"new rule" of con-
stitutional law in violation of Teague. Weeks cites Husske, 476 S.E.2d
920, as support for his contention that he is not seeking the announce-
_________________________________________________________________
8 Although most of the early Supreme Court decisions in the area of the
treatment of indigents in the criminal justice system rested on an equal
protection framework, "[d]ue process and equal protection principles
converge in the Court's analysis in these cases." Bearden v. Georgia, 461
U.S. 660, 665 (1983).

                    20
ment of a new rule, but rather the application of an old rule. In
Husske, the Supreme Court of Virginia noted the following:

          Our research reveals that most courts which have considered
          the question whether an indigent defendant is entitled to the
          appointment of a non-psychiatric expert have applied the
          rationale in Ake, and, those courts have held that the Due
          Process and Equal Protection clauses require the appoint-
          ment of non-psychiatric experts to indigent defendants
          depending upon whether the defendants made a particular-
          ized showing of the need for the assistance of such experts.

Id. at 925 (citing numerous cases from state and federal courts). The
Supreme Court of Virginia continued, "We are of the opinion that Ake
and Caldwell, when read together, require that the Commonwealth of
Virginia, upon request, provide indigent defendants with `the basic
tools of an adequate defense,' and, that in certain instances, these
basic tools may include the appointment of non-psychiatric experts."
Id. (internal citation omitted). The Supreme Court of Virginia then
held that an indigent defendant may establish an entitlement to
appointment of a non-psychiatric expert "by demonstrating that the
services of an expert would materially assist him in the preparation
of his defense and that the denial of such services would result in a
fundamentally unfair trial." Id.

Weeks argues that although the Husske decision came out one year
after his conviction became final, it provides a good proxy of what the
Supreme Court of Virginia would have concluded had it addressed the
issue in Weeks's case, and, therefore, application of the Husske rule
to his case would not involve the application of a"new rule." See
Lambrix v. Singletary, 117 S. Ct. 1517, 1529 (1997) (holding that
case was a "particularly good proxy" for what a reasonable jurist
would have thought four years previously, given that the only relevant
cases decided in interim were dictated by precedent). We find
Weeks's argument to be unpersuasive. The proper inquiry under
Teague is whether the Supreme Court of Virginia would have been
compelled by existing precedent at the time that Weeks's conviction
became final to hold that Weeks was constitutionally entitled to the
appointment of experts in pathology and ballistics, not whether the
Supreme Court of Virginia would later be convinced after canvassing

                     21
cases from other courts that such experts may be required in certain
instances. Weeks points to no controlling precedent between
Ake/Caldwell and Husske that would compel the Supreme Court of
Virginia to rule in his favor. Neither the mere fact that prior cases lent
general support to the conclusion reached in Husske, nor Weeks's
contention that the Supreme Court of Virginia would have felt com-
pelled (by existing precedent at the time that Weeks's conviction
became final) to conclude that the rule he seeks was required by the
Constitution, suffices to show that Husske was not a new rule. See
Sawyer, 497 U.S. at 236.

In fact, we have recently indicated that the Husske rule is not
required by Ake and Caldwell. In Gray v. Thompson, 58 F.3d 59 (4th
Cir. 1995), this Court considered a habeas petitioner's claim that the
Virginia state court's refusal to appoint a private investigator for the
defense violated due process. See id. at 66. Citing Caldwell, we noted
that the Supreme Court had flatly declined to resolve the question of
what, if any, showing would entitle an indigent defendant to private
non-psychiatric assistance as a matter of federal constitutional law.
See id. We then concluded that resolving that question "would clearly
be breaking new constitutional ground." Id. at 66; see also Jackson
v. Ylst, 921 F.2d 882, 885-86 (9th Cir. 1990) (declining to address
same question). We see no reason why the holding in Gray does not
apply to a claim based on a denial of experts in pathology and ballis-
tics. Weeks therefore is requesting this Court to apply the new rule
established by Husske to his case.

D.

Because Weeks claims the benefit of a new rule, the rule is not
applicable to his case unless it falls within one of two narrow excep-
tions enunciated in Teague. Weeks argues that even if Husske was a
new rule, his request falls under the second exception, which allows
retroactive application of a "watershed rule of criminal procedure"
that significantly improves the factfinding procedures and implicates
the fundamental fairness of the trial. See Teague, 489 U.S. at 311.
Weeks contends that in light of Ake and Caldwell it would be funda-
mentally unfair to conclude that psychiatrists are a basic tool of an
adequate defense while non-psychiatric experts are not. In support of
his argument, Weeks cites numerous cases in which this Court and

                     22
others have recognized that due process may entitle an indigent defen-
dant to receive the services of court-appointed independent non-
psychiatric experts on request.

We find Weeks's argument to be unpersuasive. Because the second
Teague exception is directed toward the accurate determination of
guilt or innocence, it is "unlikely that many such components of basic
due process have yet to emerge." Teague, 489 U.S. at 313. This Court
has recognized that an indigent defendant has a right under the due
process clause to the assistance of an expert if a substantial question
exists over an issue requiring expert testimony for its resolution and
the defendant's position cannot be fully developed without profes-
sional assistance. See Williams v. Martin, 618 F.2d 1021, 1027 (4th
Cir. 1980). Williams concerned the refusal of the trial court to furnish
the defendant with an independent pathologist to serve as an expert
witness concerning the cause of the victim's death. See id. at 1026.
Because there is no doubt as to the cause of Trooper Cavazos's death,
we believe that Weeks's claim does not present the"substantial issue"
necessary to invoke the Williams rule. See George v. Angelone, 901
F. Supp. 1070, 1084-85 & n.8 (E.D. Va. 1995) (following Gray and
holding that petitioner is not entitled as a matter of due process to pri-
vate investigator to assist defense in countering Government's "vile-
ness" case at sentencing phase). Moreover, because the Husske rule
recognizing a federal constitutional right to non-psychiatric experts in
Virginia state cases upon a particularized showing of such need adds
to an existing guarantee of due process, it is not an "absolute prerequi-
site to fundamental fairness" of the type required by Teague's second
exception. Sawyer, 497 U.S. at 244.

In sum, we hold that although Weeks's claim for experts in pathol-
ogy and ballistics was not adjudicated by the state courts, finding a
federal constitutional right to such experts upon a particularized
showing of need would require us to apply a "new rule" in violation
of Teague.9
_________________________________________________________________
9 The relevant standard of review under the AEDPA is even more strin-
gent than Teague, because under the AEDPA, a writ will not issue unless
a state court decision was "contrary to, or involved an unreasonable
application of, clearly established Federal law, as determined by the
Supreme Court of the United States." 28 U.S.C.A. § 2254(d) (West Supp.
1998) (emphasis added). It necessarily follows that if a decision resolv-
ing this claim in Weeks's favor is impermissible under Teague, such a
decision is also impermissible under § 2254(d).

                     23
V.

Weeks also argues that the trial court violated his Fifth Amendment
right against self-incrimination by refusing to suppress the confession
he made to Agent Rowland at the second interrogation. Specifically,
Weeks alleges that Agent Rowland's second interrogation failed to
"scrupulously honor" Weeks's right to cut off questioning in violation
of Michigan v. Mosley, 423 U.S. 96 (1975). Furthermore, Weeks
claims that the constitutional error of introducing his statements made
at the second interrogation had a "substantial and injurious effect or
influence in determining the jury's verdict." (Appellant's Br. at 24-
25.)

The relevant circumstances surrounding Weeks's confession are as
follows. At 7:40 a.m. on February 24, 1993, Weeks was read his
Miranda rights by Agent Rowland, who had become suspicious of
him during their conversation. Weeks invoked his right to remain
silent and questioning immediately ceased. Upon learning several
minutes later that the driver of the car in which Weeks was traveling
had identified Weeks as the shooter of Trooper Cavazos, Rowland
placed Weeks under arrest. Weeks was then taken before a magistrate
and then to the Adult Classification Center in Manassas. Later that
morning, in response to routine questions about his physical and men-
tal state from classification officers in the jail, Weeks indicated that
he was considering suicide because he had shot the trooper. At
approximately 6:00 p.m., Weeks was brought to the lounge of the
local prosecutor's office where Rowland again interviewed him.
Rowland asked Weeks whether he remembered the rights Rowland
had read to him earlier in the day and Weeks answered affirmatively.
Rowland proceeded to summarize the evidence against Weeks. At the
end of his summary, Rowland told Weeks, "This is your opportunity
to provide your explanation as to what happened at the shooting
scene." Weeks v. Commonwealth, 450 S.E.2d 379, 385 (Va. 1994).
Weeks replied that he was "packing" a firearm and then confessed to
Trooper Cavazos's murder.

In Mosley, the Supreme Court addressed an issue left open by
Miranda v. Arizona, 384 U.S. 436 (1966) -- the circumstances, if
any, under which resumption of questioning is permissible after a per-
son in custody has indicated that he wishes to remain silent. See

                    24
Mosley, 423 U.S. at 100-02. Rejecting an interpretation of Miranda
that would "create a per se proscription of indefinite duration upon
any further questioning by any police officer on any subject, once the
person in custody has indicated a desire to remain silent," id. at 102-
03, the Supreme Court concluded "that the admissibility of statements
obtained after the person in custody has decided to remain silent
depends under Miranda on whether his `right to cut off questioning'
was `scrupulously honored,'" id. at 104. The Supreme Court set forth
the following list of factors for a court to consider in making this
inquiry: (1) whether the police had given the suspect Miranda warn-
ings at the first interrogation and the suspect acknowledged that he
understood the warnings; (2) whether the police immediately ceased
the interrogation when the suspect indicated that he did not want to
answer questions; (3) whether the police resumed questioning the sus-
pect only after the passage of a significant period of time; (4) whether
the police provided a fresh set of Miranda warnings before the second
interrogation; and (5) whether the second interrogation was restricted
to a crime that had not been a subject of the earlier interrogation. See
id. at 104-07.

Weeks argues that his second interrogation was in violation of
Mosley because his interrogators violated three of the Mosley factors:
a significant amount of time had not passed between interrogations,
no new Miranda warnings were given, and the second interrogation
concerned the same crime that was the subject of the first interroga-
tion. Insofar as Weeks suggests that the failure to satisfy certain fac-
tors is dispositive of whether a Mosley violation has occurred, we
disagree. Mosley does not prescribe a bright-line test to determine
whether a suspect's right to cut off questioning was"scrupulously
honored." Instead, the touchstone is whether a"review of the circum-
stances" leading up to the suspect's confession reveals that his "right
to cut off questioning was fully respected." Mosley, 423 U.S. at 104;
see also United States v. Schwensow, 151 F.3d 650, 659 (7th Cir.
1998); United States v. Alvarado-Saldivar, 62 F.3d 697, 699 (5th Cir.
1995).

Applying the Mosley factors to Weeks's case, we cannot conclude
that the Supreme Court of Virginia's decision to uphold the trial
court's admission of Weeks's confession was contrary to or an unrea-
sonable application of Mosley. The first factor in the Mosley analysis

                    25
is whether the suspect was advised before the initial interrogation that
he had the right to remain silent. The second factor is whether there
was an immediate stoppage of questioning once the suspect asserted
his right to remain silent. In this case, it is undisputed that Weeks
received full Miranda warnings during his first interrogation by
Agent Rowland and that questioning ceased immediately once Weeks
invoked his right to cut off questioning.

The third factor in the Mosley analysis is whether the police waited
a significant period of time after the suspect's initial invocation of his
right to remain silent before questioning the suspect again. A signifi-
cant period of time between interrogations does not require a dura-
tional minimum. Compare United States v. Cody , 114 F.3d 772, 775-
76 (8th Cir. 1997) (holding that three hours was significant amount
of time) with United States v. Barone, 968 F.2d 1378, 1385 (1st Cir.
1992) (holding that more than twenty-four hours was insufficient
where police repeatedly pressured suspect to cooperate). Instead, a
"significant period of time" is a function of to what degree the police
"persist[ed] in repeated efforts to wear down [the suspect's] resistance
and make him change his mind." Mosley, 423 U.S. at 105-06. In this
case, over ten hours passed between the time when Weeks invoked
his right to cut off questioning and the second interrogation, during
which time Weeks was asked routine questions about his physical and
mental state but was not subjected to repeated efforts to wear down
his resistance. It was reasonable for the Supreme Court of Virginia to
conclude that this period of time was sufficient. See Mosley, 423 U.S.
at 104-06 (considering two hours to be a "significant period of time").

The fourth factor in the Mosley analysis is whether the suspect
received a fresh set of Miranda warnings prior to the second interro-
gation. In this case, Agent Rowland admittedly did not reinform
Weeks of his right to remain silent prior to the second interrogation.
Agent Rowland did, however, ask Weeks whether he remembered the
rights he had been read from the first interrogation, and Weeks
responded that he did. Weeks then proceeded to confess voluntarily
to the trooper's murder. The fact that incomplete Miranda warnings,
or no warnings at all, are given prior to the second interrogation is not
decisive. See, e.g., United States v. Andrade, 135 F.3d 104, 106-07
(1st Cir. 1998) (finding no Mosley violation where officer asked sus-
pect whether he remembered rights that were read to him earlier and

                     26
suspect answered in affirmative); Kelly v. Lynaugh, 862 F.2d 1126,
1131 (5th Cir. 1988) (finding that failure to give new Miranda warn-
ings did not establish Mosley violation because in light of two oral
warnings and one written warning given earlier, it would be difficult
to conclude that suspect had forgotten his Miranda rights); Stumes v.
Solem, 752 F.2d 317, 319-22 (8th Cir. 1985) (finding that failure to
give new Miranda warnings did not establish Mosley violation
because suspect's conduct indicated that he was aware of his Miranda
rights). This principle is particularly apt here, as Weeks apparently
was aware of his Miranda rights and voluntarily chose not to exercise
them. See Andrade, 130 F.3d at 106-07; Stumes, 752 F.2d at 321. The
fact that Weeks spoke to an officer to whom he had previously
asserted his right to cut off questioning further indicates that he was
comfortable in exercising this right and that his decision not to exer-
cise this right was the product of volition rather than of coercion.

The fifth factor in the Mosley analysis is whether the second inter-
rogation concerned a crime that was the subject of the first interroga-
tion. In this case, both interrogations concerned the same crime -- the
murder of Trooper Cavazos. Where other factors indicate that a
defendant's right to cut off questioning was "scrupulously honored,"
however, the mere fact that a second interrogation involves the same
crime as the first interrogation does not necessarily render a confes-
sion derived from the second interrogation unconstitutionally invalid
under Mosley. See, e.g.,Schwensow, 151 F.3d at 659 ("[T]he constitu-
tionality of a subsequent police interview depends not on its subject
matter but rather on whether the police, in conducting the interview,
sought to undermine the suspect's resolve to remain silent."); Hatley
v. Lockhart, 990 F.2d 1070, 1074 (8th Cir. 1993) ("[A] second inter-
rogation is not rendered unconstitutional simply because it involves
the same subject matter discussed during the first interview."); United
States v. Hsu, 852 F.2d 407, 410 (9th Cir. 1988) (noting that under
flexible Mosley approach, "an identity of subject matter in the first
and second interrogations is not sufficient, in and of itself, to render
the second interrogation unconstitutional").

In sum, under the totality of the circumstances, it was reasonable
for the Supreme Court of Virginia to conclude that the police "scrupu-
lously honored" Weeks's right to cut off questioning. The record
before us clearly demonstrates that the Supreme Court of Virginia's

                    27
decision upholding the trial court's admission of Weeks's confession
derived from the second interrogation was neither contrary to Mosley
nor an application or interpretation of Mosley "that reasonable jurists
would all agree [wa]s unreasonable." Green v. French, 143 F.3d 865,
870 (4th Cir. 1998).10

VI.

Next, Weeks argues that the district court erred in holding that sev-
eral of his claims were procedurally defaulted. Under the well-
established doctrine of procedural default, a federal habeas court may
not review a claim that a state court has found to be clearly and
expressly defaulted under an independent and adequate state proce-
dural rule unless the prisoner can demonstrate cause for the default
and prejudice resulting therefrom or demonstrate that a failure to con-
sider the claims will result in a fundamental miscarriage of justice.11
See Coleman v. Thompson, 501 U.S. 722, 750 (1991); Harris v. Reed,
489 U.S. 255, 262 (1989). A state rule is adequate if it is "firmly
established," James v. Kentucky, 466 U.S. 341, 348 (1984), and regu-
larly and consistently applied by the state court, see Johnson v.
Mississippi, 486 U.S. 578, 587 (1988), and is independent if it does
not "depend[ ] on a federal constitutional ruling," Ake v. Oklahoma,
470 U.S. 68, 75 (1985).
_________________________________________________________________
10 Even if we were to apply the pre-AEDPA standard of de novo
review, see Howard v. Moore, 131 F.3d 399, 406 (4th Cir. 1997) (en
banc), cert. denied, 119 S. Ct. 108 (1998), we would conclude, for the
reasons discussed, that Weeks has failed to show that the police did not
"scrupulously honor" his right to cut off questioning under Mosley.
11 Under the "miscarriage of justice" doctrine, a writ may be granted
even without a showing of cause if a constitutional violation has proba-
bly resulted in the conviction of someone who is actually innocent. See
Murray v. Carrier, 477 U.S. 478, 496 (1986). In a capital case, to show
"actual innocence" of the death penalty, a petitioner must show by clear
and convincing evidence that but for the constitutional error, no reason-
able juror would have found the petitioner eligible for the death penalty.
See Sawyer v. Whitley, 505 U.S. 333, 348 (1992). Before this Court,
Weeks has not argued that our refusal to address his procedurally
defaulted claims would result in a "miscarriage of justice." Accordingly,
we do not address the "miscarriage of justice" exception.

                    28
A.

First, Weeks asserts that the district court erred when it determined
that Claims IV and XXIV were procedurally defaulted. On direct
appeal, the Supreme Court of Virginia ruled that it would not address
Weeks's assignment of errors 10 and 36 because Weeks failed to reg-
ister these objections at trial as required by Rule 5:25 of the Rules of
the Supreme Court of Virginia.12Weeks v. Commonwealth, 450
S.E.2d 379, 388, 389 (Va. 1994). Weeks subsequently raised these
objections in his federal habeas petition as Claims IV and XXIV. The
district court found these claims to be procedurally defaulted under
Rule 5:25. Weeks v. Angelone, 4 F. Supp.2d 497, 515 (E.D. Va.
1998).

Weeks does not dispute that these claims are procedurally
defaulted under Rule 5:25, but he now argues that Rule 5:25 is not
an adequate state procedural bar because it is not regularly and con-
sistently applied by the Virginia state courts. As support for this con-
tention, Weeks cites several Virginia state cases that allegedly
demonstrate that Virginia courts have often strayed from the contem-
poraneous objection rule.

We find this argument to be without merit. As a general matter, an
unambiguous court rule such as Rule 5:25 is necessarily "firmly
established." See O'Dell v. Netherland, 95 F.3d 1214, 1241 (4th Cir.
1996) (en banc). Moreover, contrary to Weeks's assertion on appeal,
the Supreme Court of Virginia has regularly and consistently applied
Rule 5:25 in recent years. See, e.g., Fairfax Hosp. v. Curtis, 492
S.E.2d 642, 648 (Va. 1997); Angstadt v. Atlantic Mut. Ins. Co., 492
S.E.2d 118, 121 (Va. 1997); Hughes v. Cole, 465 S.E.2d 820, 831
(Va. 1996); see also Bennett v. Angelone, 92 F.3d 1336, 1345 n.7 (4th
Cir. 1996) ("Normally, the Virginia Supreme Court will not review
errors not preserved by contemporaneous objection."). The mere reci-
tation of a few cases in which the Supreme Court of Virginia has not
_________________________________________________________________
12 Rule 5:25 provides: "Error will not be sustained to any ruling of the
trial court or the commission before which the case was initially tried
unless the objection was stated with reasonable certainty at the time of
the ruling, except for good cause shown or to enable this Court to attain
the ends of justice." Va. Sup. Ct. R. 5:25 (Michie 1998).

                     29
applied Rule 5:25 is insufficient to show that Rule 5:25 is not consis-
tently or regularly applied because "[c]onsistent or regular application
of a state rule of procedural default does not require that the state
court show an undeviating adherence to such rule admitting of no
exception, when the state procedural rule has, as a general rule, . . .
been applied in the vast majority of cases." Yeatts v. Angelone, 166
F.3d 255, 263-64 (4th Cir. 1999) (internal quotation marks and cita-
tions omitted); accord Smith v. Dixon, 14 F.3d 956, 972 (4th Cir.
1994). Weeks therefore fails to establish that Rule 5:25 is not an inde-
pendent and adequate state procedural bar precluding review of errors
he did not raise at trial.

B.

Next, Weeks claims that the district court erred when it determined
that Claims II, III, VI, VIII, XVII, XXI, and XXIII were procedurally
defaulted. On direct appeal, Weeks filed a ninety-page brief that
raised forty-seven errors. He moved for leave to file an oversized
brief pursuant to Rule 5:26. The Supreme Court of Virginia denied
Weeks's motion and ordered him to file a fifty-page brief.13 Due to
the space limitation, Weeks deleted the arguments supporting ten
claims of federal constitutional error. The Supreme Court of Virginia
refused to consider these ten claims (nos. 4, 5, 6, 7, 8, 17, 26, 31, 38,
and 39) for failure to brief or argue the errors. Weeks, 450 S.E.2d at
383 (citing Jenkins v. Commonwealth, 423 S.E.2d 360, 364 (Va.
1992)). Weeks subsequently raised seven of these claims in his fed-
eral habeas petition as Claims II, III, VI, VIII, XVII, XXI, and XXIII.
The district court found these claims to be procedurally defaulted for
failure to brief them on direct appeal. Weeks , 4 F. Supp.2d at 515-17.

Weeks now argues that the state rule preventing consideration of
claims not briefed on direct appeal does not constitute an adequate
and independent state bar because the fifty-page limitation physically
prevented him from presenting these claims. In the alternative, Weeks
argues that even if the rule is an adequate and independent state pro-
_________________________________________________________________
13 Rule 5:26(a) provides: "Except by permission of a justice of this
Court, neither the opening brief of appellant, nor the brief of appellee,
nor a brief amicus curiae shall exceed 50 typed or 36 printed pages." Va.
Sup. Ct. R. 5:26(a) (Michie 1998).

                     30
cedural bar, he has shown cause and prejudice to overcome the bar
because the Supreme Court of Virginia's refusal to deviate from its
fifty-page limit even when it was on notice that Weeks needed more
than fifty pages to present his arguments was an"objective factor
external to the defense" that impeded Weeks's ability to comply with
the state procedural rule. Weeks also argues that by proffering the
defaulted claims in his original oversized brief, he satisfied the
exhaustion requirement for the purposes of federal proceedings and
that further presentation of these claims was not required because the
fifty-page limitation rendered the state appellate process ineffective to
protect his rights. We address these arguments in turn.

1.

First, Weeks argues that the state procedural bar preventing consid-
eration of claims not briefed on direct appeal was not adequate and
independent because the fifty-page brief limit physically prevented
him from presenting all forty-seven assigned errors to the Supreme
Court of Virginia. In support of this argument, Weeks cites Reese v.
Peters, 926 F.2d 668 (7th Cir. 1991). In Reese, state law prevented
the petitioner from raising several claims in post-conviction proceed-
ings in state court. See id. at 670. On federal habeas review, the dis-
trict court deemed these claims to be forfeited. See id. The Seventh
Circuit stated that "[w]hen state law does not allow the prisoner to
present a particular claim, the omission -- submitting to limitations
established by law -- is not an independent and adequate state ground
precluding federal review." Id. The Seventh Circuit concluded, how-
ever, that because the petitioner did not present the claims on direct
appeal from his conviction, he forfeited the claims on collateral
review. See id. at 671.

Reese cuts against Weeks's argument rather than supporting it.
Much like the petitioner in Reese, Weeks voluntarily withdrew the
arguments supporting several claims on direct appeal. The fifty-page
limit merely limited the manner in which Weeks could present his
arguments; it did not wholly prevent him from presenting them.
Moreover, the Supreme Court of Virginia has regularly and consis-
tently refused to consider claims not briefed or argued on direct
appeal. See, e.g., Mueller v. Commonwealth, 422 S.E.2d 380, 385
(Va. 1992); Quesinberry v. Commonwealth, 402 S.E.2d 218, 222 (Va.

                     31
1991); Eaton v. Commonwealth, 397 S.E.2d 385, 390 (Va. 1990). The
state procedural rule that deems arguments not briefed to be waived
is therefore an adequate and independent state bar.

2.

Second, Weeks argues that even if the state procedural bar was
adequate and independent, cause and prejudice existed for his default.
"[T]he existence of cause for a procedural default must ordinarily turn
on whether the prisoner can show that some objective factor external
to the defense impeded counsel's effort to comply with the State's
procedural rule." Murray v. Carrier, 477 U.S. 478, 488 (1986).
Weeks argues that the fifty-page limit imposed by the Supreme Court
of Virginia was itself an "objective factor external to the defense" that
impeded his effort to comply with the state procedural rule.

We find this argument unpersuasive. While the page limitation may
have led Weeks's counsel to make certain strategic choices as to
which arguments to include and which to omit, the page limitation is
reasonable.14 It would be nonsensical to hold that the fifty-page limit,
which is itself a reasonable and consistently applied state procedural
rule, could constitute cause for failure to adhere to another state pro-
cedural rule that deems issues not briefed on direct appeal to be
waived. The fifty-page limit therefore did not constitute cause for
Weeks's failure to comply with the state procedural rule requiring liti-
gants to brief issues on appeal in order to preserve them.

3.

Finally, Weeks argues that by presenting the defaulted claims in his
original oversized brief, he satisfied the exhaustion requirement for
purposes of federal proceedings. Weeks also argues that further pre-
sentation of these claims was not required because circumstances
existed that rendered the state appellate process ineffective to protect
his rights. See 28 U.S.C.A. § 2254(b)(1)(B)(ii) (West Supp. 1998). It
appears that Weeks is conflating the related concepts of exhaustion
_________________________________________________________________
14 The United States Supreme Court limits opening briefs to 50 pages.
See U.S. S. Ct. R. 33.1(g).

                     32
and procedural default.15 Both parties, the district court, and we agree
that Weeks's claims have been exhausted. The issue, however, is
whether these claims are defaulted by Weeks's failure to brief them
on direct appeal, and, if so, whether there is cause for and prejudice
resulting from Weeks's default. As we concluded above, the state rule
preventing consideration of claims not briefed on direct appeal is an
adequate and independent state bar, and the fifty-page limit does not
constitute cause for defaulted claims not presented on appeal. Weeks
therefore fails to show that the state procedural rule barring review of
claims not briefed on appeal is not an adequate and independent state
bar precluding review of the claims he chose not to present to the
Supreme Court of Virginia in his fifty-page brief.

C.

Finally, Weeks claims that the district court erred when it deter-
mined that his ineffective-assistance-of-trial-counsel claims were pro-
cedurally defaulted. As of July 1, 1995, prisoners under a sentence of
death were required to comply with a statute of limitations for filing
a habeas petition and were limited to filing an original petition in the
Supreme Court of Virginia. See Va. Code Ann.§ 8.01-654.1 (Michie
Supp. 1998); Va. Sup. Ct. R. 5:7A(a) (Michie 1998). 16 (J.A. at 517-
_________________________________________________________________
15 "To satisfy the exhaustion requirement, a habeas petitioner must
fairly present his claim to the state's highest court." Matthews v. Evatt,
105 F.3d 907, 911 (4th Cir. 1997). "A claim that has not been presented
to the highest state court nevertheless may be treated as exhausted if it
is clear that the claim would be procedurally defaulted under state law
if the petitioner attempted to raise it at this juncture." George v.
Angelone, 100 F.3d 353, 363 (4th Cir. 1996). Thus, the exhaustion
requirement is also satisfied when a state procedural rule would bar con-
sideration of the unexhausted claim if the claim was presented to the
state court. See Matthews, 105 F.3d at 911 (citing Coleman v. Thompson,
501 U.S. 722, 735 n.1 (1991)). A claim is procedurally defaulted when
it is rejected by a state court on an adequate and independent state proce-
dural ground. See Coleman, 501 U.S. at 750.
16 Section 8.01-654.1 provides:"No petition for a writ of habeas corpus
filed by a prisoner held under a sentence of death shall be considered
unless it is filed within sixty days after . . . denial by the United States
Supreme Court of a petition for a writ of certiorari to the judgment of the

                    33
20.) Weeks's state habeas counsel erroneously filed Weeks's habeas
petition in the Circuit Court for Prince William County. On December
1, 1995, the date on which Weeks's state habeas petition was due in
the Supreme Court of Virginia, habeas counsel withdrew the petition
and mailed it to the Supreme Court of Virginia by regular mail. The
Supreme Court of Virginia received the petition on December 4, 1995.17
On March 15, 1996, the Supreme Court of Virginia granted the Com-
monwealth's motion to dismiss Weeks's petition as untimely, and,
therefore, jurisdictionally barred. The district court found Weeks's
ineffective-assistance-of-trial-counsel claims to be procedurally
defaulted due to the untimely filing of his state habeas petition.
Weeks, 4 F. Supp.2d at 510-11.

In Virginia, claims of ineffective assistance of trial counsel gener-
ally must be presented on collateral review rather than direct appeal.
See Roach v. Commonwealth, 468 S.E.2d 98, 105 n.4 (Va. 1996).
Weeks does not dispute that the untimely filing of his state habeas
petition constitutes an independent and adequate state bar to the con-
sideration of his ineffective-assistance-of-trial-counsel claims on fed-
eral habeas, but he now argues that cause and prejudice exist to
excuse his defaults. Specifically, Weeks alleges that the defaults
resulted from the clear conflict of interest under which his court-
appointed state habeas attorney labored: the attorney had previously
represented at trial another capital defendant, who was subsequently
represented on state habeas by Weeks's former trial attorney. As sup-
port for his contention that such a conflict constitutes "cause," Weeks
cites Legal Ethics Opinion (LEO) No. 1665, issued on April 1, 1996,
by the Virginia State Bar, which condemned such"cross appoint-
ments" because each counsel "was expected to zealously advocate
_________________________________________________________________

Supreme Court of Virginia on direct appeal." Va. Code. Ann. § 8.01-
654.1 (Michie Supp. 1998). Rule 5:7A(a) provides:"A petition for a writ
of habeas corpus shall be filed in the office of the clerk of this Court
within 60 days after . . . the denial by the Supreme Court of the United
States of a petition for a writ of certiorari to the judgment of this Court
on direct appeal." Va. Sup. Ct. R. 5:7A(a) (Michie 1998).
17 Had Weeks's state habeas petition been mailed by registered or certi-
fied mail, rather than by ordinary mail, it would have been deemed
timely. See Va. Sup. Ct. R. 5:5(b) (Michie 1998).

                    34
petitioner's claims of ineffective assistance of counsel . . . while
simultaneously defending himself against substantially similar
claims."

Ineffective assistance of counsel may constitute"cause" for a pro-
cedural default under certain circumstances. Murray, 477 U.S. at 488.
For an attorney error to constitute cause, however, a petitioner must
first possess a constitutional right to assistance of counsel. See
Coleman, 501 U.S. at 752. This Court has recently held that a peti-
tioner has no constitutional right to assistance of counsel in state
habeas proceedings, even though claims of ineffective assistance of
trial counsel can only be raised on state collateral review. See Mackall
v. Angelone, 131 F.3d 442, 449 (4th Cir. 1997) (en banc), cert.
denied, 118 S. Ct. 907 (1998). In an attempt to avoid the binding pre-
cedent of Mackall, Weeks argues that he possesses a liberty interest
in conflict-free habeas representation that is protected under the due
process clause of the Fourteenth Amendment based on his statutory
right to counsel under Va. Code Ann. § 19.2-163.7 (Michie 1995).18
Weeks further contends that the actions of his conflicted state habeas
counsel in failing to observe the jurisdictional rules in filing his state
habeas petition and in failing to withdraw after the Virginia State Bar
issued LEO No. 1665, and of the state courts in appointing conflicted
counsel, constituted violations of his due process rights.

Although Weeks characterizes the conduct of his state habeas
counsel as "outrageous," at the district court level he relied on the
same set of facts in making his Sixth Amendment claim of ineffective
assistance of habeas counsel as his Fourteenth Amendment due pro-
cess claim. We thus view his argument as an attempt to shoehorn a
claim of ineffective assistance of counsel into a due process claim.
We agree with the Ninth Circuit's reasoning in Bonin v. Calderon, 77
F.3d 1155 (9th Cir. 1996), which denied a due process claim nearly
identical to Weeks's:
_________________________________________________________________

18 Section 19.2-163.7 of the Virginia Code provides that following the
affirmance of a death sentence on appeal to the Supreme Court of Vir-
ginia, the circuit court shall appoint counsel to represent an indigent pris-
oner in a state habeas proceeding. See Va. Code Ann. § 19.2-163.7
(Michie 1995).

                     35
          [The petitioner] essentially argues that the Fourteenth
          Amendment violation is his ineffective assistance of coun-
          sel. . . . [W]e now hold that ineffective assistance of counsel
          in habeas corpus proceedings does not present an indepen-
          dent violation of the Sixth Amendment enforceable against
          the states through the Due Process Clause of the Fourteenth
          Amendment. To recognize such a claim would allow the
          Fourteenth Amendment to "swallow the rule" that there is
          no constitutional right to effective assistance of counsel in
          habeas corpus proceedings.

Id. at 1160; see also Smith v. Angelone , 111 F.3d 1126, 1133 n.4 (4th
Cir. 1997) ("We have never held that a prisoner may claim a due pro-
cess violation based upon his lawyer's performance on state habeas
. . . ."), cert. denied, 118 S. Ct. 2 (1997). Under the persuasive reason-
ing of Bonin, a petitioner may claim a due process violation occurring
in his state habeas proceeding, but he may not premise this claim
solely on the alleged ineffective assistance of state habeas counsel.
Because Weeks's due process claim is the same as his claim of inef-
fective assistance of habeas counsel and this Court does not recognize
a constitutional right to counsel on state habeas, the alleged ineffec-
tive assistance of habeas counsel cannot constitute cause to excuse
Weeks's defaulted ineffective-assistance-of-trial-counsel claims.

VII.

In conclusion, for the reasons discussed above, we hold that Weeks
has failed to make "a substantial showing of the denial of a constitu-
tional right." 28 U.S.C.A. § 2253(c)(2) (West Supp. 1998). We there-
fore deny his application for a certificate of appealability and dismiss
his petition.

DISMISSED

                     36